Citation Nr: 0023970	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a compression fracture 
of the L3 vertebra.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant had active duty for training as a member of the 
Army Reserve from February 1981 to March 1981.

This matter comes before the Board of Veterans' Appeals on 
appeal from a February 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  In a March 
1998 decision, the Board determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a compression fracture L3 had been 
presented, and remanded this issue to the RO for further 
evidentiary development.  The Board also denied service 
connection for a disability involving the legs and bilateral 
carpal tunnel syndrome.

In a March 1999 rating action, the RO denied the appellant's 
claim.  The matter was returned to the Board for further 
appellate review.  In September 1999, the Board again 
remanded this matter for additional development.  This case 
has been returned to the Board for appellate consideration.


REMAND

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

In a March 1998 decision, prior to the holding in the Elkins 
case, the Board determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a compression fracture L3 had been submitted.  
The Board in effect found that the veteran's claim was well 
grounded and that a decision required a de novo review of the 
record.  The Board determined that further evidentiary 
development was required and remanded this issue to the RO 
for a VA examination and an opinion regarding the etiology of 
the veteran low back disorder.  

The Court in Stegall v. West, 11 Vet. App. 268 (1998) 
indicated, in pertinent part, that there exists a "compelling 
need to hold...that a remand...by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."

The requested VA examination was conducted in January 1999.  
In September 1999 the Board found that the examination did 
not comply with the actions requested in the remand and again 
remanded the case for a VA examination per Stegall.  The 
Board requested that the examiner render an opinion as to 
whether it is as likely as not that the preservice low back 
disability underwent a chronic increase in severity during 
service beyond normal progression.

The requested examination was conducted in November 1999.  
Following the examination the examiner commented in part that 
he was unable to state 100 percent that the appellant's low 
back disability and the injury in 1981 caused the severity to 
be worse than normal progression during service.  The Board 
does not find this opinion entirely responsive to the 
question posed concerning the standard of proof required.

Accordingly, the case is Remanded for the following:

The claims folder should be referred to 
the same VA physician who performed the 
November 1999 VA examination.  The 
physician is requested in an addendum to 
provide an opinion as to whether it is as 
likely as not (50/50) that the preservice 
low back disability underwent a chronic 
increase in severity during service 
beyond normal progression?  If the 
examiner is unable to provide the 
opinion, it should so be stated.  A 
complete rational for any opinion 
requested should be included in the 
addendum.  If the physician who conducted 
the November 1999 VA examination is 
unavailable, the claims folder should be 
forwarded to an another orthopedist to 
provide the opinion as requested by the 
Board.  Any additional examinations or 
test deemed necessary by the physician 
should be accomplished.

Thereafter, the RO should readjudicate the issue in appellate 
status on a de novo basis.  If the decision remains adverse 
to the veteran, he and his representative should be furnished 
with a supplemental statement of the case and an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



